Citation Nr: 9901268	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-32 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of 
death.  

2.  Entitlement to Dependent and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1943 to June 1945.

The claims file contains a report of a rating decision dated 
in May 1974 wherein entitlement to service connection for the 
cause of the veterans death was denied. The appellant was 
notified of the above denial and of her right to appeal.  She 
submitted a notice of disagreement with that decision, and a 
statement of the case was issued in October 1974.  The 
appellant did not submit a substantive appeal in response to 
the statement of the case.  

In a rating decision dated in September 1974, the RO denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 351 
(now codified at 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998)).  In December 1979, the appellant submitted a 
statement in which she claimed entitlement to benefits under 
the provisions of 38 U.S.C.A. § 351.  In a letter dated in 
December 1980, the RO informed the appellant of the September 
1974 rating decision and also wrote that notice of that 
rating decision had been sent to the appellant in the October 
1974 rating decision.  The RO also provided the appellant 
with a VA Form 1-9, in order for her to submit a substantive 
appeal.  She did not respond.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
new and material evidence had not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veterans death.  In the 
statement of the case, the RO adjudicated the appellants 
claim on a de novo basis.  The Board does not have 
jurisdiction to consider the merits of a finally disallowed 
claim unless it determines that new and material evidence has 
been submitted.  The Board must make a determination on this 
question independent of any determinations made by the RO.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The June 1997 rating decision also denied entitlement to 
dependents educational assistance under the provisions of 38 
U.S.C.A. Chapter 35.  The appellant did not submit a notice 
of disagreement with the denial of that benefit or submit a 
substantive appeal pertaining to that issue after the 
issuance of the statement of the case and the supplemental 
statement of the case.  In a statement dated in July 1997, 
the appellant indicated that she did not desire to claim 
Chapter 35 benefits.  The Board finds, therefore, that the 
issue of entitlement to dependents educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35 is not 
properly developed for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to consider that issue.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement); See Talbert 
v. Brown, 7 Vet. App. 352, 356 (1995) (in order to raise an 
issue on appeal, there must be some indication in the 
appellants substantive
appeal that the appellant wishes to raise the issue before 
the Board); 38 C.F.R. § 20.202 (1998).


FINDINGS OF FACT

1.  In May 1974, the RO denied service connection for the 
cause of the veterans death, the appellant did not file a 
timely appeal.

2.  The evidence received since the ROs May 1974 decision is 
new and material in that it is sufficiently significant, when 
viewed in the context of all the evidence of record, that it 
must be considered order to fairly decide the merits of the 
case, and the claim is reopened.

3.  In September 1974, the RO denied service entitlement to 
DIC pursuant to 38 U.S.C.A. § 351, the appellant did not file 
a timely appeal.

4.  Changes in the law since the September 1974 rating 
decision have created a new basis of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.

5.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated 100 percent disabling 
for a period of 10 or more years immediately preceding death, 
and was not so rated for a period of not less than five years 
from the date of death of his discharge or other release from 
active duty.


CONCLUSIONS OF LAW

1.  The ROs May 1974 rating decision denying entitlement to 
service connection for the cause of the veteran's death, is 
final. 38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 
3.104(a) (1998).

2.  The appellant has presented new and material evidence to 
reopen her claim of service connection for the cause of the 
veterans death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).

3.  The ROs September 1974 rating decision denying the 
appellants claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 351, is final.  38 U.S.C.A. §§ 5107, 5108; 
38 C.F.R. § 3.104 (1998).

4.  The claim of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151 is a new claim.  38 U.S.C.A. §§ 5108, 7104(a); 
38 C.F.R. § 3.156(a).

5.  The claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 is not well grounded. 38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22, 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Cause of Death

The evidence of record at the time of the ROs May 1974 
rating decision was as follows:

The death certificate submitted by the appellant, shows that 
the veteran died in March 1974 at the age of 48.  The cause 
of death was listed as cachexia due to metastatic carcinoma 
to the brain and lung due to adenocarcinoma of the left 
parotid.  The approximate interval between the fatal 
condition and death was shown to be 6 months.  A fracture of 
the left hip was listed as contributing to death but not 
related to the immediate cause of death.  An autopsy was 
performed.  

At the time of the veterans death service connection was in 
effect for eczema atopic neurodermatitis, evaluated as 30 
percent disabling, and otitis media, left which was evaluated 
as noncompensable.

The RO denied the claim for service connection for the cause 
of the veterans death in a rating decision dated in May 
1974.  The RO determined that there was no evidence to show 
that the veterans service-connected disabilities contributed 
substantially or materially to the veterans death.  

The RO denied entitlement to DIC under 38 U.S.C.A. § 1151 in 
a rating decision dated in September 1974.  The RO determined 
that the veterans fractured left hip incurred during 
hospitalization, was not the result of negligence, lack of 
proper skill, error in judgment or other instance of 
indicated fault on the part of the VA.  The appellant was 
notified of this rating determination in an October 1974 
statement of the case.  

The appellant sought to reopen her claim for service 
connection for the cause of the veterans death in June 1997.  
The appellant did not provide any additional evidence to show 
that the veterans death was directly related to service.  In 
a June 1997 rating decision, the RO determined that new and 
material evidence had not been submitted and the claim was 
not reopened.

Subsequently, the RO received statements from the appellant 
in support of her claim.  The appellant contended that the 
veterans service-connected otitis media, or his fractured 
left hip sustained during his hospitalization at the behest 
of VA contributed to the cause of his death.  

The evidence received since the May and September 1974 
decisions is as follows:

A report of the veterans terminal VA hospitalization from 
July 1973 to March 1974 contains diagnoses of recurring 
parotid carcinoma with metastasis to the skull bones, brain, 
and lungs, decubitus ulcers both greater in the trochanteric 
areas, left trochanteric fracture, and cachexia due to 
malignancy.  

Also of record is a letter from the VA hospital dated in 
March 1974 which informed the appellant that the VA autopsy 
findings showed that the immediate cause of the veterans 
death was a malignant tumor that started in the left parotid 
gland.  

A VA autopsy protocol shows pathological diagnoses of 
adenocarcinoma of parotid gland with recurrence, extension 
and/or metastases to the neck, brain, and lungs.  Also 
diagnosed was left femur (clinical), arteriosclerotic heart 
disease, and bronchopneumonia.  The veterans body was 
described as that of middle aged male.  It measured 71 inches 
in length and weighed in the neighborhood of 120 pounds.  It 
was well developed, emaciated and had previously been 
embalmed.  There was a well healed scar over the left neck 
and two large decubitus ulcers over both hips in which the 
head of the femur was exposed.  A pin was noted in the left 
hip.  

 New and Material Evidence

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Veterans 
Appeals (Court) has held that, when new and material 
evidence is presented or secured with respect to a 
previously and finally disallowed claim, the VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

When reviewing the evidence, all of the evidence received 
since last final disallowance shall be considered.  Id.  In 
determining if evidence is new and material, the evidence is 
generally presumed to be credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).

Analysis

The evidence received since the May 1974 decision includes 
statements in support of the claim, VA hospital statement, VA 
hospital report, and an autopsy protocol.

The appellants statements regarding the veterans medical 
diagnoses, i.e. otitis media, left, and a skin disorder due 
to his active service, are not new.  Additionally, the 
appellants statement regarding the veterans left hip injury 
is not new.  They are insufficient to reopen to reopen 
because the appellant is not competent to render an opinion 
as to medical causation or diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the appellants statements 
are merely restatements of contentions previously considered 
by the RO.  As such they are cumulative of evidence 
considered in the prior decision and are not new and 
material.  

The Board finds that the report of the veterans terminal 
hospitalization and the autopsy protocol are new and 
material.  This additional evidence is so significant that it 
must be considered in order to decide whether the veterans 
death is service connected.  In light of the foregoing, the 
Board concludes that the appellant has submitted new and 
material evidence to reopen her claim.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996); 38 C.F.R. § 3.156.  Therefore, the 
appellants claim for service connection for the cause of 
death is reopened.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 (formerly 
§ 351)

The RO denied entitlement to DIC under 38 U.S.C.A. § 1151 
(formerly § 351) in a rating decision dated in September 
1974.  The RO determined that the veterans fractured left 
hip incurred during hospitalization, was not the result of 
negligence, lack of proper skill, error in judgment or other 
instance of indicated fault on the part of the VA.  The 
appellant was notified of this rating determination in an 
October 1974 statement of the case.

In a 1991 decision, the Court held that 38 C.F.R. § 3.358, 
the regulatory provision pertaining to entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151, was 
invalid to the extent it precluded compensation unless there 
was a showing of fault on the part of VA health-care 
providers or the occurrence of an accident. Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), affd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), affd sub nom., Brown v. 
Gardner, 115 S. Ct. 552 (1994).

In light of the Supreme Court decision in Gardner, VA has 
changed 38 C.F.R. § 3.358(c) to eliminate the requirement of 
fault.  60 Fed. Reg. 14223 (1995).

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993).  In such a case, 
there is no requirement for new and material evidence.  Id.

In this case, one of the bases for the prior denial was that 
the veterans left hip fracture was not the result of 
negligence, lack of proper skill, error in judgment or other 
instance of fault.  The change in the law resulting from the 
Gardner decision gave rise to a new basis for entitlement to 
benefits under § 1151.  The appellants claim is separate and 
distinct from her previously denied claim.  Spencer v. Brown, 
4 Vet. App. 283; see Boggs v. West, 11 Vet. App. 334, 342 
(1998) (considering the circumstances under which the newly 
relaxed standards of § 3.358, could provide a new basis for 
adjudication in accordance with Spencer).  Therefore, the 
appellants claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 is a new claim subject to de novo review.

Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits shall be paid 
to a deceased veterans surviving spouse in the same manner 
as if the veterans death is service connected when the 
following conditions are met:

(1) The veterans death was not caused by his own willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veterans death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veterans 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22

Entitlement to DIC benefits may be established if the veteran 
was entitled to receive benefits based on a total 
disability rating, regardless of whether such 

benefits were actually received.  DIC benefits may be awarded 
if the evidence in the veterans claims file at the time of 
his death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue. Green v. Brown, 
10 Vet. App. 111 (1997).

A review of the record demonstrates that in a July 1945 
rating determination, service connection was granted for 
eczema, evaluated as 10 percent disabling, and otitis media, 
left, evaluated as noncompensable.  The overall combined 
evaluation was 10 percent.

In a July 1948 rating determination, the regional office (RO) 
increased the disability evaluation for eczema from 10 to 30 
percent disabling.  The otitis media, left disability 
remained noncompensable.  The overall combined disability 
evaluation was 30 percent.

In a May 1949 rating determination, the RO continued and 
confirmed the 30 percent disability rating for eczema.  In a 
July 1953 rating determination, the RO continued and 
confirmed the 30 percent disability rating for eczema.  The 
combined disability evaluation remained 30 percent.   

The evidence in the case file at the time of the veterans 
death on March 24, 1974, shows that service connection had 
been granted for eczema, evaluated as 30 percent disabling, 
and otitis media, left, evaluated as noncompensable.  The 
Board finds, therefore, that at the time of his death the 
veteran was not in receipt of disability compensation for a 
service-connected disability that was continuously rated as 
totally disabling for ten or more years immediately preceding 
his death.

The Board finds that the evidence in the veterans claims 
file at the time of his death, when evaluated in accordance 
with the applicable law, does not show that he was entitled 
to receive compensation based on a total disability rating 
for service-connected disabilities for the ten years prior to 
his death.  The Board notes that the veteran received a 
waiver of insurance premiums effective October 12, 1972 due 
to a finding of total disability.  However, at no time prior 
to death was the veteran rated totally disabled by one or 
more service-connected disabilities.  At the time of death 
the veterans combined disability rating was 30 percent.  
There is no evidence prior to death, that the veteran filed a 
claim for a rating based on individual unemployability.  

The appellant has pointed to a VA finding, reported in an 
October 1973 letter, that the veteran was entitled to waiver 
of insurance premiums due to being totally disabled.  The 
appellant asserts that this finding shows that the veteran 
was totally disabled at the time of his death, and that she 
is, therefore, entitled to DIC under the provisions of 38 
U.S.C.A. § 1318.  There are two problems with this argument.  
First, the VA letter does not show that the veteran was 
totally disabled by reason of service connected disability, 
as is required under the provisions of § 1318.  Second, the 
letter does not serve to show that the veteran was totally 
disabled for 10 years immediately preceding death.  

The Board is sympathetic to the appellants beliefs, but 
notes that the law clearly allows for a grant of DIC benefits 
only when the veteran was rated as 100 percent disabled by 
reason of service-connected disability for a period of 10 or 
more years immediately preceding his death, or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  As such, the 
appellants beliefs concerning the severity of the veterans 
disabilities is not dispositive in this case.  The Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, does not support a grant of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318. 


ORDER

New and material evidence having been submitted for service 
connection for the cause of death, the claim is reopened.  

A new claim for entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151 has been submitted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




REMAND

The appellant has contended that the veteran fractured his 
hip at the hospital at Fort Miley shortly before his death, 
after he was sent to that facility by VA.  Records of this 
hospitalization are not part of the claims folder.  

The appellant reported in statements dated in July 1997, that 
the veteran had received treatment at the Fresno VA Medical 
Center (MC) for otitis media, left.  These records have not 
been associated with the claims file.  However, they are 
constructively before the Board, and there is a duty to 
obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992).

The Board notes that the veterans death certificate lists 
the fracture of the left hip as contributing to death but not 
related to the immediate cause of death.  

Under these circumstances, this case is REMANDED to the RO 
for the following actions:

1. The RO should contact the appellant so 
that she can provide the names and 
addresses of all medical facilities from 
which the veteran received treatment 
relating to his service connected 
disabilities and for the conditions that 
caused his death.  The RO should obtain 
any records reported by the appellant and 
not already of record, and associate 
those records with the claims folder.

2.  The RO should take all necessary 
steps to obtain the veteran's complete VA 
medical records, including records from 
the Fresno VAMC, as well as all records 
of the veterans treatment at Fort Miley, 
including any nurses notes, surgical 
consent forms or other medical records.  
The records should be associated with the 
claims folder.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veterans death and entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151.  

If the benefits sought on appeal are not granted to the 
appellants satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
